Citation Nr: 0031793	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-03 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a higher rating for sinusitis.

2.  Entitlement to a higher rating for a disorder of the 
prostate gland.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to July 
1979.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the RO.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO 
has not yet considered the veteran's claims in the context of 
the new law.  Nor has the veteran had an opportunity to 
litigate his claims in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the matter to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain relevant records 
of treatment from the veteran's private physicians, "Dr. 
Mark Mose," "Dr. Bias," and "Dr. Thomas."  The action 
should also include making reasonable efforts to obtain 
copies of any reports associated with two past cytoscopy 
procedures and a past computerized tomography (CT) scan of 
the genitourinary system, as described by the veteran, and 
providing the veteran with new medical examinations.  
38 C.F.R. §§ 3.327, 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making 
reasonable efforts to obtain relevant 
records of treatment from the veteran's 
private physicians, "Dr. Mark Mose," 
"Dr. Bias," and "Dr. Thomas."  
Development should also include making 
reasonable efforts to obtain copies of 
any reports associated with two past 
cytoscopy procedures and a past CT scan 
of the genitourinary system.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran examined for the purpose of 
assessing the severity of his service-
connected sinusitis.  The physician 
should review the claims folder and 
examine the veteran.  The physician 
should indicate in the report of the 
examination whether the veteran has 
"incapacitating episodes" of sinusitis 
(requiring bed rest and treatment by a 
physician) and, if so, how often such 
episodes occur, and whether prolonged 
antibiotic treatment (lasting four to 
six weeks) is required for their 
treatment.  The physician should also 
indicate how often the veteran has 
"non-incapacitating" episodes of 
sinusitis, and whether such episodes are 
characterized by headaches, pain, and 
purulent discharge or crusting.  The 
examiner should further indicate whether 
the veteran has had surgery for 
sinusitis and, if so, whether the 
surgery was "radical," and whether it 
resulted in chronic osteomyelitis.

3.  The RO should also arrange to have 
the veteran examined for the purpose of 
assessing the severity of the service-
connected disorder of his prostate.  The 
physician should review the claims 
folder and examine the veteran.  The 
physician should specifically indicate 
in the report of the examination whether 
there is any evidence of renal 
dysfunction, urinary leakage, urinary 
frequency, obstructed voiding, and/or 
urinary tract infections associated with 
a disorder of the prostate.

If there is evidence of associated renal 
dysfunction, the examiner should 
indicate whether there is evidence of 
decreased function of the kidneys or 
other organ systems and, if so, whether 
the decrease in function is best 
described as slight, definite, or 
marked; whether regular dialysis is 
required; whether any noted renal 
dysfunction is causative of generalized 
poor health characterized by lethargy, 
weakness, anorexia, weight loss, and/or 
limitation of exertion, and whether the 
condition precludes more than sedentary 
activity; whether there is evidence of 
albuminuria and, if so, whether the 
albuminuria is constant or recurring; 
whether there is evidence of albumin 
with hyaline and granular casts or red 
blood cells; whether there is evidence 
of associated hypertension or a history 
of acute nephritis; whether there is 
evidence of edema and, if so, whether 
the edema is best described as slight, 
moderate, or severe, and whether it is 
constant or transient in nature; whether 
blood urea nitrogen (BUN) levels are 
less than 40, between 40 and 80, or more 
than 80mg%; and whether creatinine 
levels are less than 4, between 4 and 8, 
or more than 8mg%.

If there is evidence of associated 
urinary leakage, the examiner should 
indicate whether the leakage requires 
the use of an appliance.  The examiner 
should also indicate whether the 
condition requires the wearing of 
absorbent materials and, if so, how many 
times per day the materials must be 
changed.

If there is evidence of associated 
urinary frequency, the examiner should 
report the duration of the daytime 
voiding interval.  The examiner should 
also indicate how often the veteran 
awakens to void.

If there is evidence of associated 
obstructed voiding, the examiner should 
indicate whether any noted obstructive 
symptomatology (including any hesitancy, 
slow or weak stream, or decreased force 
of stream) is best described as slight, 
moderate, or marked; whether there is 
evidence of stricture disease requiring 
periodic dilatation and, if so, how 
often dilatation is required; whether 
there is evidence of recurrent urinary 
tract infections secondary to 
obstruction; whether uroflowmetry 
reveals a peak flow rate less than 
10cc/sec; whether post-void residuals 
are greater than 150cc; and whether 
there is evidence of urinary retention 
requiring intermittent or continuous 
catheterization.

If there is evidence of associated 
urinary tract infections, the examiner 
should indicate whether there is 
evidence that such infections are 
recurrent and/or symptomatic; whether 
the infections are so severe as to 
require drainage/frequent 
hospitalization and, if so, the 
frequency with which such treatment is 
required; whether intensive management 
is required and, if so, whether it is 
required on a continuous or intermittent 
basis; and whether long-term drug 
therapy is necessary.

4.  The RO should review the examination 
reports to ensure that requirements of 
the foregoing paragraphs have been 
satisfied.  If they have not, the 
report(s) should be returned for 
necessary corrective action, as 
appropriate.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the claims here 
at issue.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


